Mr. President, the Holy See takes this opportunity to 
congratulate you on your election and looks forward to 
working with you. At the same time, it is my pleasure 
to greet the Secretary-General, His Excellency 
Mr. Ban Ki-moon, and wish him well at his first full 
session of the General Assembly. 
 Less than a year ago, the General Assembly 
approved the project to renovate these United Nations 
Headquarters. Such material renovation seems an 
appropriate reminder for States of the need to be 
constantly renewed in the pursuit of the great 
objectives that inspired the creation of the Organization 
of the United Nations.  
 Sixty-two years ago, the United Nations was 
established in order to save future generations from the 
scourge of war, to reaffirm faith in fundamental human 
rights and in the dignity and value of the human 
person, to ensure respect for international law and to 
promote social progress in universal freedom. Today, 
once more, we must reaffirm those values in order to 
deliver a forceful “no” to war and an equally forceful 
“yes” to human dignity. 
 The Preamble of the Charter of the United 
Nations, in its reference to the fundamental rights and 
the dignity of the human person, uses the word “faith” 
and links it to dialogue and cooperation among nations. 
In this way it is affirmed that there is such a thing as 
universal and transcendent truth about man and his 
innate dignity, which is not only prior to all political 
activity but determines it, so that no ideology of power 
can eliminate it. 
 This innate dignity also determines the just 
measure of national interests, which may never be 
considered absolute, and in defence of which not only 
is it never right to harm the legitimate interests of other 
States, but there is an obligation at the same time to 
help promote the common good of all people. Respect 
for human dignity, therefore, is the deepest ethical 
foundation in the search for peace and in the building 
up of international relations corresponding to the 
authentic needs and hopes of all the peoples of the 
Earth. To forget or to accept partially and selectively 
that principle is what lies at the origin of conflict, 
environmental degradation and social and economic 
injustice. 
 The terrorist attacks that marked the beginning of 
the twenty-first century have given rise to pessimistic 
visions of humanity based on a supposed clash of 
civilizations. At times, people respond by returning to 
extreme forms of nationalism, or by extending 
justification for the use of force, or by further 
relativizing values essentially tied to human dignity, in 
particular the universal right to life and to religious 
freedom. 
 Nowadays, the binomial “culture and religion” is 
increasingly heard in this Hall. The Holy See welcomes 
the initiative to hold a High-level Dialogue on 
Interreligious and Intercultural Understanding and 
Cooperation for Peace, which will take place here on  
5 October under the leadership of the General 
Assembly President. Indeed, dialogue among peoples 
of different cultures and religions is not an option; it is 
something that is indispensable for peace and for the 
renewal of international life. 
 The Holy See hopes that the increased interest on 
the part of non-religious bodies and institutions will 
contribute to a greater respect for religious freedom 
everywhere. Today, the right to religious freedom 
continues to be disregarded, and even violated, in 
certain places. Such violations have become a pretext 
for various other forms of discrimination. If religious 
leaders and believers expect States and societies to 
respect them and acknowledge their religions to be true 
instruments of peace, they themselves must respect 
religious freedom; they must show that they pledge to 
promote peace and shun violence; they must 
demonstrate that religion is not and must not become a 
pretext for conflict; and they must declare without 
ambiguity that to promote violence or to wage war in 
the name of religion is a blatant contradiction. 
 At the difficult crossroads at which humanity 
finds itself today, the use of force no longer represents 
a sustainable solution. It is important to help the 
Conference on Disarmament find a way out of the 
impasse in which it has been languishing for more than 
a decade, to relieve the Treaty on the Non-Proliferation 
of Nuclear Weapons from the severe strain to which it 
has been increasingly subjected lately, and to give new 
impetus to recognizing the value of the Comprehensive 
Nuclear-Test-Ban Treaty. This year’s fiftieth 
anniversary of the entry into force of the Statute of the 
International Atomic Energy Agency is a most fitting 
occasion to reaffirm our commitment to a peaceful 
future through the non-proliferation of nuclear 
weapons, the reduction and definitive dismantling of 
existing nuclear weapons and the non-discriminatory, 
peaceful and safe use of nuclear technology. 
 Moreover, this Organization must take further 
steps on arms control in the field of conventional 
weapons, including small arms and light weapons. The 
Holy See associates itself with all appeals that 
underline the importance of adopting a common 
approach aimed at combating not only illegal traffic in 
such weapons but also other connected activities, such 
as terrorism, organized crime and trafficking in drugs 
and in precious raw materials. 
 Another important area in which the Holy See 
urges serious and effective action on the part of the 
international community is that of cluster munitions. A 
rapid response to this problem is becoming an ethical 
imperative because of the high cost in human life, the 
majority of the victims being civilians, especially 
children. 
 This Organization has expressed its willingness 
many times to devote more resources to conflict 
prevention, particularly in the area of mediation. In this 
regard, the Holy See has a particular interest in the 
efforts of the Department of Political Affairs to create a 
standing team of expert mediators as part of the 
Secretary-General’s goal to make more effective use of 
his good offices for conflict prevention. While the 
multiplication of peace operations could mean that 
there has been a failure to prevent conflict situations 
from erupting into full-scale armed conflicts, it is also 
a sign of the trust that the international community 
places in the mechanisms of the United Nations and in 
their cooperation with regional agencies. In this 
context, we look forward to the day that peacekeeping 
efforts in Darfur will finally be fully operational. 
 I wish to recall the contribution of the United 
Nations towards a just and final solution to the 
conflicts that for too long have caused bloodshed in the 
Middle East. There is need for renewed commitment 
on the part of all Member countries in the pacification 
and reconstruction of long-suffering Iraq, a 
reconstruction that is more moral and political than 
economic. There is a need for renewed commitment in 
the search for a solution through dialogue of the 
conflict between Israelis and Palestinians, one which is 
capable of recognizing the legitimate expectations of 
each side.  
 Renewed commitment is needed in ensuring that 
Lebanon will continue to be a free and independent 
country, a democratic, multicultural and multi-
confessional society, equitable and respectful of all 
people and of the various trends present in its midst, 
like a common home open to others. This is 
particularly necessary in the present crucial period 
leading to an election of the new head of State. 
 Finally, I cannot but make reference to what is 
happening in Myanmar, which these days occupies the 
attention and concerns of the General Assembly and of 
the whole international community. I wish to reiterate 
the appeal made yesterday by Pope Benedict XVI: 
through dialogue, good will and a spirit of humanity, 
may a solution to the crisis be found quickly for the 
good of the country and a better future for all its 
inhabitants. 
 The creation two years ago of the Peacebuilding 
Commission was based upon the conviction that it is 
not enough to put an end to wars, but it is also 
necessary to help reconstruct individual lives and the 
social and institutional fabric. Now, the biggest test for 
the international community is to give the 
Peacebuilding Commission the mandate and the means 
to prove on the ground that it can successfully manage 
and support the difficult transition from war and 
misery to peace and development. 
 Many of the problems that are attributed today 
almost exclusively to cultural and religious differences 
have their origin in economic and social injustice. 
Freedom from want, illness, hunger and ignorance is a 
necessary precondition for a serene dialogue of 
civilizations. Forty years ago, in his encyclical 
Populorum Progressio, Pope Paul VI stated that 
development is the new name for peace. The Holy See 
is concerned about the inability of rich countries to 
offer the poorest countries, especially those in Africa, 
financial and trade conditions capable of promoting 
their sustainable development. 
 I salute the high-level event on climate change 
held here on 24 September. The Holy See wishes to 
underline once again the moral imperative incumbent 
upon each and every one of us in safeguarding the 
environment   our fundamental common good. 
 We are approaching the sixtieth anniversary of 
the Universal Declaration of Human Rights, yet many 
have never heard of it or been given the benefits of its 
principles. Those rights are not based on the mere will 
of human beings, or in the reality of the State or in 
public powers, but rather are grounded in the objective 
requirements of the nature bestowed on man. 
 The most important part of our work in that 
context is to ensure that the right to life is respected 
everywhere. That fundamental right must be protected 
from conception until natural death. Therefore, we 
must work to stop and reverse the culture of death 
embraced by some social and legal structures that try to 
make the suppression of life acceptable by disguising it 
as a medical or social service. In that sense, the 
abolition of the death penalty should also be seen as a 
consequence of full respect for the right to life. 
 The legitimate quest for equality between men 
and women has achieved positive results. Nevertheless, 
inequalities in the exercise of basic human rights 
unfortunately still persist in many places. That leads to 
a breakdown in the social fabric and results in women’s 
objectification and exploitation. The vindication of 
equality needs to be accompanied by the awareness 
that it goes hand in hand with and does not endanger, 
much less contradict, the recognition of both the 
difference and the complementarity between men and 
women. 
 The Holy See looks forward to the 
commemorative high-level meeting on the follow-up to 
the outcome of the special session on children, 
scheduled for 11 and 12 December 2007. It will be an  
opportunity to refocus our commitments to children 
and to redouble our efforts to promote their rights, end 
violence against them and support the family. 
 Faith in human dignity demands that the problem 
of migration be approached in the context of human 
rights, family rights and children’s rights. While it is 
essential to fight human trafficking and legitimate to 
curb illegal migration, no one can justify measures 
which put lives at risk or gravely offend human dignity 
and human rights. The Holy See welcomes the 
momentum created by the first meeting of the Global 
Forum on Migration and Development, held in 
Brussels in July, and looks forward to more progress in 
that regard. 
 We must continue to ensure that peace and 
security and development and human rights are 
effectively combined and mutually reinforcing, in 
order to show the international community that the 
renovation of United Nations Headquarters is not only 
physical, but also a renewal of the Organization’s 
ideals and intentions. A renewal that reaches into the 
deepest corners of the Organization is one in which all 
nations of the world will rightly take pride. 
